DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-12, 15-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsch et al. (USPN 10,467,604) in view of Chatterjee (USPAP 20110018356) in view of Tovar et al. (USPAP 20140097241) in view of Segan et al. (USPN 6249278) in view of Underwood (USPAP 20130073467).

Re claims 1-2, 4-6, 10-12, 15-17, 20-24, 26-28 and 30: Dorsch teaches generally a method comprising:
an automated teller machine (ATM) including a first display, in communication with a mobile device including a second display;
receiving, from the banking application, a transaction request including an authentication credential; determining an account based at least on the authentication credential;
determining an authorization result based at least on the transaction request, the authorization result indicating whether to perform the transaction request; providing the authorization result via the second display of the mobile device; and generating recordation information corresponding to the authorization result (abstract, summary and figures).

However, Chatterjee teaches a power bridge circuit for bi-directional wireless power transmission including a first electronic device (ATM) having an electrical interface for receiving power from a second electronic device (mobile device) (0033-0037, figs. 3-5); directing the power to a rechargeable battery of the first electronic device (ATM) (0033-0037, figs. 3-5).
Tovar teaches the concept of entering a reduced power mode from a standard mode, wherein a device (ATM) is powered by the rechargeable battery in a reduced power mode (0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature as taught by Chatterjee and Tovar combination for incorporation into both the ATM and mobile device of Dorsch for emergency use so that mobile device user can still conduct transaction with the ATM in cases of loss of external power by recharging the ATM via the interface.
Dorsch does not explicitly teach preventing the use of the ATM display while in the reduced power mode.
Segan teaches the concept of a preventing the use of a device display (equivalent of ATM display) while in low power (battery) mode (col. 10, lines 32-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature as taught by Segan to prevent the use of the ATM display when in reduced power mode as a result of low battery.
in response to the ATM being prevented from utilizing the first display while in a reduced power mode. However, since it is old and well known to cut-off power to a display of a device when the device is in reduced power mode (Segan), and the mobile device in Dorsch is in communication with the ATM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have such authorization result displayed on the mobile device since the display of the ATM is deactivated due to reduced power mode. Doing this will ensure that the user is still able to interact with the ATM using his/her device display even while the ATM display is down due to reduced power mode.
Dorsch does not explicitly teach monitoring a power outage status of the ATM; detecting that the ATM is in an outage mode; transmitting a message indicating that the ATM is in an outage mode to a mobile device based on a location of the mobile device with respect to the ATM.
Underwood teaches these features at 0021, 0036 and 0045. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dorsch to include these features so that even when there is a power outage, the mobile device will still be able to communicate with the ATM, thereby enhancing the functionality of the system/process. 

Re claims 3, 19 and 25: Dorsch, Chatterjee, Tovar, Segan and Underwood combination does not explicitly teach determining the authorization results comprises comparing the first specified amount to an outage withdrawal limit. 
However, official notice is hereby taken that the setting of any type of withdrawal limit in an ATM is usually set by the bank. Therefore, it would have been obvious to one of ordinary skill in 
See Vitsut (USPAP 20160148199) at paragraph 0079 for example. 

Re claim 14: Dorsch, Chatterjee, Tovar, Segan and Underwood combination does not explicitly teach wherein the ATM is a first ATM, and operations further comprising: receiving a request for transaction information from the first ATM; and sending the transaction information to the first ATM, the transaction information including a record of a financial transaction performed by a second ATM in a reduced power mode. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dorsch, Chatterjee, Tovar and Underwood combination to include this feature for the obvious reason of enhancing the flexibility of the process/system. 

Re claim 18: Dorsch, Chatterjee, Tovar, Segan and Underwood combination does not explicitly teach wherein to generate the transaction information, the one or more processors and/or circuits are further configured to:generate a distributed ledger including a record of the transaction request, of the authorization result, or of both; and send the distributed ledger to an electronic device associated with the distributed ledger.
However, official notice is hereby taken that the concept of generating distributed ledger including transactions records is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature for the obvious reason of enhancing the flexibility and security of the process/system.


Underwood teaches this feature at 0021, 0036 and 0045. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature for the obvious reason of enhancing the flexibility and security of the process/system.


Claims 7-9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsch in view of Chatterjee in view of Tovar in view of Segan in view of Underwood and further in view of Chan et al. (USPAP 20190207759).

Re claims 7-9 and 29: Dorsch, Chatterjee, Tovar, Segan and Underwood combination does not explicitly teach wherein generating the recordation information comprises: generating a blockchain block by performing a cryptographic algorithm using the transaction request, the authorization result, and a first blockchain; adding the blockchain block to the first blockchain to generate a second blockchain; and distributing the second blockchain to an electronic device associated with the first blockchain.
Chan teaches this concepts at abstract, 0023, 0117 and figures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature for the obvious reason of enhancing the flexibility and security of the process/system.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch in view of Chatterjee in view of Tovar in view of Segan in view of Underwood and further in view of Osborn et al. (USPN 10531299).

Re claim 13: Dorsch, Chatterjee, Tovar, Segan and Underwood combination does not explicitly teach joining a mesh network; and sending, via the mesh network, the transaction information to a banking service, to a mobile device, or to both.
Osborn teaches this feature at col. 2, line 64 through col. 3, line 14, col. 8, lines 57- col. 9, line 3. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature for the obvious reason of enhancing the flexibility and security of the process/system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch in view of Chatterjee in view of Tovar in view of Segan in view of Underwood and further in view of Choudhury et al. (USPAP 20160098904).

Re claim 14: Dorsch, Chatterjee, Tovar and Segan combination does not explicitly teach wherein the ATM is a first ATM, and the operations further comprising: receiving a request for transaction information from the first ATM; and sending the transaction information to the first ATM, the transaction information including a record of a financial transaction performed by a second ATM in a reduced power mode.



Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does rely on the Underwood reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691